—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Berke, J.), dated January 29, 1998, which denied his motion for summary judgment dismissing the complaint on the ground that neither plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is modified, on the law, by deleting the provision thereof denying that branch of the motion which was to dismiss the complaint insofar as asserted by the plaintiff Natalie Henao and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed, without costs or disbursements.
*605The defendant’s submissions demonstrated that the injuries sustained by the plaintiff Natalie Henao were not serious within the meaning of Insurance Law § 5102 (d) (see, Curro v Fernandez, 232 AD2d 520; Doria v Buchstein, 227 AD2d 438). However, triable issues of fact exist with respect to the injuries sustained by the plaintiff Armando Henao (see, Pena v Orlando, 239 AD2d 326). Miller, J. P., Thompson, McGinity and Luciano, JJ., concur.